  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.                                           )
                         Jaclyn Mohrbacher                                    )     USDC Case Number: CR-13-00078-001 YGR
                                                                              )     BOP Case Number: DCAN413CR00078-001
                                                                              )     USM Number: 18039-111
                                                                              )     Defendant’s Attorney: Erik Babcock, Appointed

  THE DEFENDANT:
        admitted guilt to Charges One, Two, Three, and Four of the Petition for Arrest Warrant for Offender Under Supervision dated
        August 7, 2018.

  The defendant is adjudicated guilty of these violations:
  Violation Number               Nature of Violation                                                           Violation Ended
  One                            Failure to report within 72 hours of release                                  June 11, 2018
  Two                            Possession of a Controlled Substance                                          June 29, 2018
  Three                          Failure to complete a residential drug treatment program                      June 21, 2018
  Four                           Failure to reside at the RRC for 4 months                                     June 29, 2018
  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

        The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  2/28/2019
  Last Four Digits of Defendant’s Soc. Sec. No.: 6288                             Date of Imposition of Judgment

  Defendant’s Year of Birth: 1988
                                                                                  Signature of Judge
  City and State of Defendant’s Residence:                                        The Honorable Yvonne Gonzalez Rogers
  Union City, California                                                          United States District Judge
                                                                                  Name & Title of Judge

                                                                                  March 5, 2019
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Jaclyn Mohrbacher                                                                                   Judgment - Page 2 of 2
CASE NUMBER: CR-13-00078-001 YGR

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        13 months with no term of supervision to follow.

      The Court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
      Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the
      Clerk’s Office.

      The defendant shall surrender to the United States Marshal for this district:
             at                      am         pm      on (no later than 2:00 pm).

             as notified by the United States Marshal.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             at                      am        pm     on (no later than 2:00 pm).

             as notified by the United States Marshal.

             as notified by the Probation or Pretrial Services Office.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                      By
                                                                                      DEPUTY UNITED STATES MARSHAL
